Citation Nr: 0527335	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 30, 1997, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active military duty from February 1968 
to June 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO) which, in pertinent part, granted service 
connection for PTSD, effective from September 30, 1997.  In 
July 2003, the Board denied entitlement to an earlier 
effective date, and the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004, the Court granted a joint motion to vacate 
and remand this case to the Board.  In the joint motion the 
parties agreed, in pertinent part, that the Board would 
secure medical opinion evidence addressing whether the 
appellant suffered from PTSD prior to September 30, 1997.  

Accordingly, in light of the Court's order, this case is 
REMANDED for the following action:

1.  The RO shall refer all of the 
veteran's claims folders to a board of VA 
reviewing examiners.  The board shall 
consist of at least one psychologist and 
one board certified psychiatrist.  Each 
reviewing examiner must consider and 
analyze all of the evidence of record, 
and thereafter address whether the 
appellant suffered from PTSD prior to 
September 30, 1997.  In offering an 
opinion, the examiners must understand 
that any conclusion that a diagnosis of 
PTSD was warranted prior to September 30, 
1997, must be based on finding that a 
diagnosis of PTSD was warranted under the 
American Psychiatric Association 's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If the 
examiners find that PTSD existed prior to 
September 30, 1997, the examiners must 
offer an opinion addressing the precise 
date on which PTSD first became 
clinically manifest..  If after reviewing 
the files the examiners differ as to 
whether or when PTSD was first clinically 
manifest prior to September 30, 1997, 
then the examiners must attempt in 
writing to reconcile their opinions.  A 
complete rationale must accompany any 
opinion offered.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to secure such evidence, 
then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
any further changes in the VCAA and any 
other applicable legal precedent.  The RO 
is advised that the October 1995 
administrative denial letter did not 
provide the appellant with notice of his 
appellate rights.  As the notice of a 
decision affecting a veteran's claim must 
include notice of appellate rights, the 
failure to provide a complete notice of 
appellate rights, tolled the period for 
filing a notice of disagreement.  
38 C.F.R. §  20.302; Hauck v. Brown, 6 
Vet. App. 518, 519 (1994)   

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

